 1   NICHOLAS M. PORRAS (Nevada Bar No. 12849)
 2   nick@porraslegal.com
     LAW OFFICES OF NICHOLAS M. PORRAS, P.A.
 3   201 West Liberty Street, Ste. 207
 4   Reno, NV 89501
     Tel: (775) 525-9246
 5   Fax: (888) 688-4975
 6
     W. CRAFT HUGHES (Pro Hac Vice)
 7   craft@hughesellzey.com
 8   JARRETT L. ELLZEY (Pro Hac Vice)
     jarrett@hughesellzey.com
 9   HUGHES ELLZEY, LLP
10   1105 Milford Street
     Houston, TX 77006
11   Tel: (713) 322-6387
12
   CHRISTOPHER W. BOSS (Pro Hac Vice)
13 cp@bosslegal.com
14 BOSS LAW, PLLC
   9887 4th Street North, Ste. 202
15 St. Petersburg, FL 33702
16 Tel: (727) 471-0039

17
     Attorneys for Plaintiff and the Putative Class
18
                        IN THE UNITED STATES DISTRICT COURT
19
                             FOR THE DISTRICT OF NEVADA
20
   FRANCINE EDWARDS, individually              )   Case No. 2:18-CV-01998-APG-PAL
21
   and on behalf of all others similarly       )
22 situated,                                   )   SECOND STIPULATION TO
                                               )   EXTEND TIME TO RESPOND
23
           Plaintiff,                          )
24                                             )   Complaint filed: October 17, 2018
     v.                                        )
25
                                               )
26 CONN’S, INC. and CONN                       )
     APPLIANCES, INC.                          )
27
                                               )
28         Defendants.                         )

                                                   1
 1         Plaintiff FRANCINE EDWARDS, individually and on behalf of all others
 2   similarly situated (“Plaintiff”), by and through her counsel of record, and Defendants
 3   CONN’S, INC. and CONN APPLIANCES, INC. (“Defendants”), by and through
 4   their counsel of record, hereby submit this agreement and stipulation to extend the
 5   time for Plaintiff to respond to [28] Defendants’ 12(b)(6) Motion to Dismiss for
 6   Failure to State a Claim on Which Relief Can Be Granted, [29] Motion to Dismiss
 7   Non-Nevada Putative Class Members’ Claims for Lack of Personal Jurisdiction, and
 8   [30] Motion to Strike Failsafe Class Allegations and Impertinent and Immaterial
 9   Matter [Doc. No.’s. 28, 29, and 30] (“the Motions”) pursuant to LR IA 6-1.
10         Plaintiff’s current deadline to respond to all three motions is next Monday,
11   April 1, 2019. Plaintiff and Defendants stipulate and agree Plaintiff shall have an
12   additional two weeks until April 15, 2019 to file her responses to the three Motions.
13   Two days ago, Defendants also filed a Motion to Stay Discovery which requires
14   Plaintiff to draft and file a response to this additional fourth motion filed by
15   Defendants.
16         Plaintiff filed her Original Class Action Complaint on October 17, 2018. After
17   reviewing Defendants’ three Motions, and having recent conversations with
18   Defendants’ counsel, Plaintiff now seeks to amend her complaint to add specific facts
19   and more detailed allegations against Defendants and their agents. However, Plaintiff
20   cannot spend time amending the complaint while also drafting and responding to the
21   three pending Motions to dismiss and fourth Motion to Stay Discovery.
22         This is Plaintiff’s second request for an extension of time to respond to these
23   Motions. It’s not intended to cause any delay or prejudice to any party, but rather
24   to allow sufficient time for Plaintiff to draft and file three responses to Defendants’
25   pending Motions to dismiss and a fourth response to Defendants’ recent Motion to
26   Stay Discovery.
27         IT IS SO STIPULATED.
28


                                                2
 1   Dated: March 28, 2019.
 2   RESPECTFULLY SUBMITTED & AGREED:
 3
                 /s/ W. Craft Hughes                  /s/ Eric J. Troutman
 4         W. Craft Hughes*                     Eric J. Troutman*
 5         craft@hughesellzey.com               eric.troutman@squirepb.com
           Jarrett L. Ellzey                    SQUIRE PATTON BOGGS (US) LLP
 6         jarrett@hughesellzey.com             555 So. Flower St., Ste. 3
 7         HUGHES ELLZEY, LLP                   Los Angeles, CA 90071
           1105 Milford Street                  Tel: 213-624-2500
 8         Houston, TX 77006                    Fax: 213-623-4581
 9         Tel: (713) 322-6387
           Fax: (888) 995-3335                  Jennifer L Braster
10                                              jbraster@naylorandbrasterlaw.com
11         NICHOLAS M. PORRAS, P.A.             NAYLOR & BRASTER
           Nicholas M. Porras                   1050 Indigo Drive, Suite 200
12         Nevada Bar No. 12849                 Las Vegas, NV 89145
13         nick@porraslegal.com                 Tel: 702-420-7000
           201 West Liberty Street, Ste. 207    Fax: 702-420-7001
14         Reno, NV 89501
15         Tel: (775) 525-9246                  *Pro Hac Vice
           Fax: (888) 688-4975                  Attorneys for Defendants,
16                                              Conn’s Inc. and Conn Appliances, Inc.
17         BOSS LAW, PLLC
           Christopher W. Boss*
18         cp@bosslegal.com
19         9887 4th Street North, Ste. 202
           St. Petersburg, FL 33702
20         Tel: (727) 471-0039
21
           *Pro Hac Vice
22         Attorneys for Plaintiff
23         and the Putative Class
24   IT IS SO ORDERED.

25
     Dated this28th
                __ day of March 2019.
26                                           ANDREW P. GORDON
27                                           UNITED STATES DISTRICT JUDGE
28


                                               2
 1                              CERTIFICATE OF SERVICE
 2          I certify that on March 28, 2019, a copy of the foregoing document was filed
 3   in accordance with the protocols for e-filing in this district, and will be served pursuant
 4   to Rule 5 of the FEDERAL RULES OF CIVIL PROCEDURE on all counsel of record who
 5   have consented to electronic notification via CM/ECF:
 6
            Eric J. Troutman*
 7          eric.troutman@squirepb.com
 8          SQUIRE PATTON BOGGS (US) LLP
            555 So. Flower St., Ste. 3
 9          Los Angeles, CA 90071
10          Tel: 213-624-2500
            Fax: 213-623-4581
11
12          Jennifer L Braster
            jbraster@naylorandbrasterlaw.com
13          NAYLOR & BRASTER
14          1050 Indigo Drive, Suite 200
            Las Vegas, NV 89145
15          Tel: 702-420-7000
16          Fax: 702-420-7001

17          Attorneys for Defendants,
18          Conn’s Inc. and Conn Appliances, Inc.

19                                                              /s/ W. Craft Hughes
20                                                     W. Craft Hughes

21
                             CERTIFICATE OF CONFERENCE
22
            I hereby certify that on March 28, 2019, I conferred with Eric J. Troutman and
23
     Daniel L. Delnero, attorneys for Defendants, and Defendants are UNOPPOSED to
24
     this second motion for extension of time.
25
26
27                                                              /s/ W. Craft Hughes
                                                       W. Craft Hughes
28


                                                   3
